1 Corporate Profile 1 Financial Highlights 2 Global Reach 4 Chairmans Message 6 Message to Shareholders 10 CAEs Emerging Markets Footprint 12 Civil 26 Defence 39 New Core Markets 43 Social Responsibility 45 Financial Review 47 Managements Discussion and Analysis Managements Report on Internal Control over Financial Reporting Independent Auditors Report Consolidated Financial Statements Notes to Consolidated Financial Statements Board of Directors and Officers Shareholder and Investor Information Forward
